Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in response to applicant arguments filled on 09/08/2022
Claims 3 and 13-18  have been amended.
Claims 20-27 have been added new.
Claims 1-2, 4-9, and 12 have been canceled.
Claims 3, 10-11, 13-18, and 20-27 are currently pending and have been examined. 


Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10-11, 13-18, and 20-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sacaleanu et al. (US 2019/0006027 A1) in view of  Colley et al. (US 2021/0090694 A1).

As per claim 3, a method for generating a dataset for a real-world evidence (RWE), comprising: 
Colley teaches:
Identifying a patient phenotype for a plurality of patients each having a patient record in an electronic health record (HER) by:
(a) extracting, using an artificial intelligence technology, from the patient record, a plurality of clinical concepts (Para. 21-22 wherein unstructured data is extracted. Sacaleanu does not explicitly teach wherein artificial intelligence is used to extract the data however Colley teaches in Para. 175 and 202 wherein artificial intelligence is used to analyze and classify extracted data ); 
(b) determining a level of support for each extracted clinical concept at least based on an association between the extracted clinical concept and other clinical concepts extracted from the same patient record (Para. 13-15 wherein ranking and scoring evidence is taught) ;
(c) filtering the extracted clinical concepts by exclusion of extracted clinical concepts having relatively lower levels of support among the extracted clinical concepts (Para. 53 wherein filtering the list of extracted entities by removing irrelevant entities is taught); and
(d) removing at least an extracted concept, thereby obtaining a plurality of clinical concepts representing the patient phenotype for the patient (Para. 53);
identifying a cohort of patients from the EHR with a patient phenotype that satisfies at least a portion of a criteria of a study phenotype (Para. 83 and 91); 
obtaining, for the cohort, exposure data and outcome data relating to at least a portion of the patients within the identified cohort (Para. 37, 52, and 54) ; and 
linking the patient phenotypes to the exposure data or the outcome data for at least one of the patients (Para. 37, 52, and 54).
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the automatic identification and extraction of medical conditions and evidence from electronic health records as taught in Sacaleanu with using artificial intelligence to extract data as taught in Colley. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 10, Sacaleanu teaches the method of claim 3, further comprising associating at least a subset of the clinical concepts and concept attributes with a desired phenotype, wherein the desired phenotype satisfies a threshold phenotypic similarity to a phenotype in a randomized controlled trial (Para. 68). 

As per claim 11, Sacaleanu teaches the method of claim 3, further comprising associating at least a subset of the clinical concepts and concept attributes with a desired phenotype, wherein the desired phenotype satisfies a threshold phenotypic similarity to a phenotype in an existing or anticipated regulatory- approved label (Para. 90-71).

As per claim 13, Sacaleanu teaches the method of claim 20, wherein generating the clinical assertion comprises comparing outcomes from the outcome data of the cohort with outcomes from an interventional study so that the cohort functions as a synthetic control arm (Para. 83).

As per claim 14, Sacaleanu teaches the method of claim 20, wherein generating the clinical assertion comprises comparing outcomes of the cohort with outcomes from another cohort or another study to determine comparative effectiveness of at least two treatments (Para. 83).

As per claim 15, Sacaleanu teaches the method of claim 20. Sacaleanu does not explicitly teach however Colley teaches, generating the clinical assertion comprises comparing outcomes of cohorts based on demographically distinct subpopulations on similar treatment regimens to understand heterogeneity of treatment effects on those subpopulations (Para. 1314 wherein grouping patients into one or more distinct cohorts group is taught. Para. 1327 teaches wherein the data fields can be categorized by demographics and diagnosis data). The motivation to combine references is the same as seen in clam 3.

As per claim 16, Sacaleanu teaches the method of claim 20. Sacaleanu does not explicitly teach however Colley teaches the method of claim 20, wherein generating the clinical assertion comprises identifying multiple subgroups to determine preferred design of a randomized controlled trial (RCT) (Para. 1408). The motivation to combine references is the same as seen in clam 3.

As per claim 17, Sacaleanu teaches the method of claim 20, wherein generating the clinical assertion comprises implementing the association of the patient phenotype with the exposure data or the outcome data through data linkage with another data set (Para. 38).

As per claim 16, Sacaleanu teaches the method of claim 20. Sacaleanu does not explicitly teach however Colley teaches the teaches the method of claim 20, wherein generating the clinical assertion i comprises implementing the association of the patient phenotype with the exposure data and the outcome data for the purposes of identifying patient safety events for pharmacovigilance (Para. 1095 and 1959 wherein identifying drug adverse reaction is taught). The motivation to combine references is the same as seen in clam 3.

As per claim 20, Sacaleanu teaches the method of claim 3, wherein the extracted concept being removed at step (d) is one that represents a symptom for which a corresponding disease is also among the clinical concepts extracted from the same patient record (Para. 9 and 51).

As per claim 21, Sacaleanu teaches the method of claim 3, further comprising generating a clinical assertion using the dataset (Para. 74 and 88)

As per claim 22, Sacaleanu teaches the method of claim 3, wherein the association is defined in a table of associations (Para. 53 and 110).

As per claim 23, Sacaleanu teaches the method of claim 22, wherein an association between two clinical concepts in the table of association is determined at least by co-occurrence of the two clinical concepts and/or filtered by a proximity threshold between the two clinical concepts in a clinical record (Para. 89 and 91).

As per claim 24, Sacaleanu teaches the method of claim 3, wherein the inferring of potential meaning for an extracted clinical concept is at least based on a section from which the clinical concept is extracted (Para. 78 and 88).

As per claim 25, Sacaleanu teaches the method of claim 3, wherein the artificial intelligence technology is selected from the group consisting of natural language processing, pattern recognition and inference (Para. 12 and 38).

As per claim 26, Sacaleanu teaches the method of claim 3, further comprising validating the cohort (Para. 40).

As per claim 20, Sacaleanu teaches the method of claim 26, wherein the validation comprises: creating a manually-generated reference standard for a portion of the clinical concepts within a portion of the patients within the cohort (Para. 40, 48, and 55); and measuring an accuracy of semantic processing extraction of the clinical concepts for the cohort to determine validity of the cohort with respect to the manually-generated reference standard for a subset of the cohort, based on at least a portion of the inclusion or exclusion criteria (Para 40, 48, and 55).

Response to Arguments
Applicant's arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686